PER CURIAM.
The denial of appellant’s successive motion for post-conviction relief is affirmed. Appellant shall file no more petitions or motions regarding his conviction and sentence in case number CR89-4421. See Johnson v. State, 680 So.2d 1101 (Fla. 5th DCA 1996); Helms v. State, 659 So.2d 1138 (Fla. 5th DCA 1995); Orr v. State, 657 So.2d 1271 (Fla. 5th DCA 1995). Should he do so he will be in contempt of this court and will be subject to punishment, including a sentence of consecutive time. Mobley v. State, 492 So.2d 734 (Fla. 5th DCA 1986).
It is so ordered.
DAUKSCH, COBB and GRIFFIN, JJ., concur.